Exhibit 10.68.2

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

SECOND AMENDMENT

TO

RIFAXIMIN

MANUFACTURING AND SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

LUPIN LTD.

Dated as of 22 February 2013

 



--------------------------------------------------------------------------------

This SECOND AMENDMENT TO RIFAXIMIN MANUFACTURING AND SUPPLY AGREEMENT (this
“Amendment”), dated as of 22 February 2013 (the “Second Amendment Effective
Date”), is made by and between Salix Pharmaceuticals, Inc., a California
corporation (“Salix”), and Lupin Ltd., a corporation organized under the laws of
India (“Lupin”). Salix and Lupin are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties are parties to that certain Rifaximin Manufacturing and
Supply Agreement, dated 30 September 2009, as amended by the First Amendment
thereto, dated 31 March 2011 (as so amended, the “Original Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

Terms used herein and not otherwise defined are used herein with the same
meanings given to them in the Original Agreement.

ARTICLE II. AMENDMENT

The Original Agreement is hereby amended, effective as of the Second Amendment
Effective Date, as follows:

2.1 Article I of the Original Agreement is hereby amended to add the following
additional sections at the end thereof:

“1.71 “Additional Quantities Purchase Price” has the meaning set forth in
Section 2.5(c).

1.72 “Adjusted Salix Purchase Commitment” has the meaning set forth in
Section 2.1(b).

1.73 “Cumulative Minimum Consideration Reconciliation Payments” means

(a) the sum of (i) the aggregate of any and all Minimum Consideration Quarterly
Reconciliation Payments (as such term is defined in the License Agreement) made
at any time and relating to any period beginning on or after 1 January 2012 by
Salix to Lupin



--------------------------------------------------------------------------------

pursuant to Section 7.4.1(a) of the License Agreement plus (ii) the aggregate of
any and all Minimum Consideration Annual Reconciliation Payments (as such term
is defined in the License Agreement) made at any time and relating to a Contract
Year (as such term is defined in the License Agreement (for the avoidance of
doubt, after giving effect to the First Amendment to License Agreement) for
purposes of Section 7.4 thereof) beginning on or after 1 January 2012 by Salix
to Lupin pursuant to Section 7.4.2(a) of the License Agreement, less

(b) the aggregate of any and all Minimum Consideration Annual Reconciliation
Refunds (as such term is defined in the License Agreement) made at any time and
relating to a Contract Year beginning on or after 1 January 2012 by Lupin to
Salix pursuant to Section 7.4.2(b) of the License Agreement.

1.74 “First Amendment to License Agreement” means that certain First Amendment
to Amended and Restated Development, Commercialization and License Agreement,
dated 22 February 2013, between the Parties.

1.75 “General Purchase Price” has the meaning set forth in Section 2.5(b).

1.76 “Initial Termination Date” means 14 July 2014.

1.77 “Minimum Amount” in respect of a given Calendar Quarter means [*] ([*])
kilograms of Compound (prorated on the basis of the number of days elapsed for
any partial Calendar Quarter).

1.78 “Second Amendment Effective Date” means 22 February 2013.”

2.2 Section 1.46 of the Original Agreement is hereby amended by deleting the
phrase “any Product” therefrom and replacing it with the phrase “Salix’s 550mg
XIFAXAN® product”.

2.3 Section 2.1(b) of the Original Agreement is hereby amended to read in its
entirety as follows:

“(b) Salix hereby covenants and agrees that, for the period beginning on the
Effective Date and ending with the Calendar Quarter commencing 1 January 2013
and for the period beginning with the Calendar Quarter commencing 1 October 2019
and continuing thereafter for

 

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC

2



--------------------------------------------------------------------------------

the remainder of the Term, it will purchase from Lupin the Salix Purchase
Commitment. Salix hereby covenants and agrees that, beginning with the Calendar
Quarter commencing 1 April 2013 and continuing thereafter in respect of each
Calendar Quarter during the Term through the Calendar Quarter commencing on
1 July 2019 (but not thereafter), it will during each such Calendar Quarter
purchase from Lupin the greater of (i) the Salix Purchase Commitment and
(ii) the Minimum Amount (such amount, the “Adjusted Salix Purchase Commitment”).
Salix shall provide, within thirty (30) days of the end of each Calendar
Quarter, a certification that it has purchased the Salix Purchase Commitment or
Adjusted Salix Purchase Commitment, as applicable to such Calendar Quarter,
during such Calendar Quarter, along with sufficient backup documentation of such
fact. Lupin shall have the right to audit Salix’s records to confirm that Salix
has purchased the Salix Purchase Commitment or Adjusted Salix Purchase
Commitment, as applicable to the relevant Calendar Quarter, pursuant to
Section 8.8. In the event that as of the end of any Calendar Quarter during the
Term commencing on or after 1 January 2010 (a “Covered Quarter”), Salix’s
purchases of Compound pursuant to this Agreement during such Covered Quarter are
less than the Salix Purchase Commitment or Adjusted Salix Purchase Commitment,
as applicable to such Covered Quarter, then Salix shall, within thirty (30) days
following the end of such Covered Quarter, pay to Lupin an amount equal to the
product obtained by multiplying (i) the difference between the Salix Purchase
Commitment or Salix Adjusted Purchase Commitment, as applicable to such Calendar
Quarter, and Salix’s purchases of Compound pursuant to this Agreement during
such Covered Quarter by (ii) the General Purchase Price. With respect to the
Calendar Quarter ending 31 December 2009, Salix shall, within thirty (30) days
following the end of such Calendar Quarter, pay to Lupin an amount equal to
(i)(A) Salix’s requirements for Compound in 2009 for the manufacture of Products
for sale in the Territory divided by (B) eight (8), multiplied by (ii) the
General Purchase Price; provided, that Salix may, at its election, make such
payment prior to 31 December 2009 based on its reasonable estimate of its
requirements for 2009, so long as within thirty (30) days following the end of
such Calendar Quarter it makes Lupin whole for any difference between such
estimated requirements and Salix’s actual requirements for 2009. Notwithstanding
the foregoing

 

3



--------------------------------------------------------------------------------

provisions of this Section 2.1(b), from and after the Initial Termination Date,
Salix shall be entitled to deplete in full its inventory of Compound on hand
(wherever located and whether held by Salix or on its behalf, the Parties
acknowledging that some portion of such inventory of Compound is held as of the
Second Amendment Effective Date on behalf of Salix in Canada) as of the Initial
Termination Date (including, for the avoidance of doubt, Compound scheduled as
of the Initial Termination Date for delivery following the Initial Termination
Date) that Salix has acquired from Lupin (exclusive of any purchases of Compound
made by Salix from Lupin under Section 2.1(e)) or its Affiliates or from any
third party pursuant to contractual obligations existing between Salix and such
third party as of the Second Amendment Effective Date to satisfy its
requirements in respect of Compound before again being obligated (i) to purchase
the Salix Purchase Commitment or, for any Calendar Quarter in which the Adjusted
Salix Purchase Commitment is applicable, the Salix Purchase Commitment element
of the Adjusted Salix Purchase Commitment (but, for the avoidance of doubt,
Salix shall remain obligated in all Calendar Quarters in which the Adjusted
Salix Purchase Commitment is applicable to purchase the Minimum Amount) or
(ii) to make any payments to Lupin pursuant to this Section 2.1(b) in respect of
any failure to purchase the Salix Purchase Commitment or, for any Calendar
Quarter in which the Adjusted Salix Purchase Commitment is applicable, the Salix
Purchase Commitment element of the Adjusted Salix Purchase Commitment (but, for
the avoidance of doubt, Salix shall remain obligated to make payments to Lupin
for all Calendar Quarters in which the Adjusted Salix Purchase Commitment is
applicable in respect of any failure to purchase the Minimum Amount). For
purposes of determining Salix’s compliance with the provisions of this
Section 2.1(b), purchases of Compound made by Salix pursuant to Section 2.1(e)
shall be ignored.”

2.4 Section 2.1 of the Original Agreement is hereby amended to add a new
subsection (e) at the end thereof, such new subsection to read in its entirety
as follows:

“(e) At any time and from time to time, without limiting Salix’s obligations
under Section 2.1(b) in respect of the purchase of the Salix Purchase Commitment
or Adjusted Salix Purchase Commitment, as applicable, and subject to the
forecasting and ordering procedures set forth in Section 2.2, Salix shall have
the right to purchase from

 

4



--------------------------------------------------------------------------------

Lupin such number of kilograms of Compound as is determined by dividing (i) such
portion of the Cumulative Minimum Consideration Reconciliation Payments as has
not then been credited against purchases of Compound pursuant to this
Section 2.1(e) by (ii) the Additional Quantities Purchase Price. Payment of
amounts invoiced by Lupin pursuant to Section 2.4 in respect of the Additional
Quantities Purchase Price to be paid for any Compound ordered by Salix and
supplied by Lupin pursuant to this Section 2.1(e) shall be satisfied by charging
such invoiced amount against the amount of the Cumulative Minimum Consideration
Reconciliation Payments that has not then been credited to cover purchase of
Compound pursuant to this Section 2.1(e). If at any time the aggregate amount
charged pursuant to this Section 2.1(e) against the amount of the Cumulative
Minimum Consideration Reconciliation Payments exceeds the Cumulative Minimum
Consideration Reconciliation Payments (including as a result of Lupin being
required to make a Minimum Consideration Annual Reconciliation Refund), then
Salix shall promptly pay to Lupin the amount of any such excess or arrange, by
way of agreement with Lupin, for the amount of such excess to be credited
towards amounts payable by Lupin to Salix (including in respect of any Minimum
Consideration Annual Reconciliation Refund).”

2.5 Section 2.5(b) of the Original Agreement is hereby amended to read in its
entirety as follows:

“(b) Beginning with Salix’s delivery of its first Forecast pursuant to
Section 2.2(b), the Purchase Price to be paid by Salix in respect of all
purchases of Compound hereunder other than pursuant to Section 2.1(e) will be
[*] United States Dollars ($[*]) per kilogram of Compound (such amount, the
“General Purchase Price”).”

2.6 Section 2.5 of the Original Agreement is hereby amended to add a new
subsection (c) at the end thereof, such new subsection to read in its entirety
as follows:

“(c) The Purchase Price to be paid by Salix in respect of purchases of Compound
made pursuant to Section 2.1(e) will be [*] United States Dollars ($[*]) per
kilogram of Compound (such amount, the “Additional Quantities Purchase Price”).”

 

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC

5



--------------------------------------------------------------------------------

2.7 Section 2.9(c) of the Original Agreement is hereby amended to add the
following additional sentence at the end thereof:

“Without limiting the foregoing, Lupin hereby agrees, as a mutually agreed upon
Scale-Up Plan, to increase, at its own expense, its Capacity so as to permit it
to deliver to Salix (i) during each Calendar Quarter beginning with the Calendar
Quarter commencing [*] not less than [*] ([*]) kilograms of Compound; and,
(ii) in addition to the amounts of Compound contemplated by clause (i) of this
sentence, no later than [*] an aggregate of up to [*] ([*]) kilograms of
Compound in respect of such orders as Salix may from time to time have placed
from and after the Second Amendment Effective Date for Compound pursuant to the
provisions of Section 2.1(e).”

ARTICLE III. CERTAIN AGREEMENTS

Salix hereby agrees that it will not terminate the Original Agreement pursuant
to Section 6.2(b)(b) of the Original Agreement before 30 September 2019.

ARTICLE IV. MISCELLANEOUS

4.1 Entire Agreement.

(a) Except as contemplated by Section 4.2, (i) this Amendment sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded hereby; and (ii) each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein.

(b) The Original Agreement, as amended pursuant to the terms of this Amendment,
shall continue in full force and effect.

4.2 Related Agreements.

(a) Simultaneously herewith, the Parties are entering into a First Amendment to
Amended and Restated Development, Commercialization and License Agreement
(“First Amendment to License Agreement”). The effectiveness of this Amendment is
explicitly conditioned upon the execution and delivery by each Party thereto of
the aforesaid First Amendment to License Agreement.

 

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC

6



--------------------------------------------------------------------------------

(b) The First Amendment to License Agreement includes a commitment by the
Parties to pursue negotiations in respect of an agreement pursuant to which
Salix will appoint Lupin as the authorized generic distributor for the [*] and
certain other Salix products. In the event that, after Lupin’s good faith
participation during the period from the Second Amendment Effective Date until
12 April 2013 in negotiations as contemplated by the First Amendment to License
Agreement in respect of the agreement described in the first sentence of this
Section 4.2(b), as of 13 April 2013 the Parties have not entered into such
agreement, then Salix shall cease, as of 13 April 2013 and continuing
thereafter, to have the right to terminate the Original Agreement (as amended
hereby) pursuant to Section 6.2(b)(a) thereof.

4.3 Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be as effective as delivery of a manually
executed original counterpart of such signature page.

4.4 English Language. This Amendment shall be written and executed in, and all
other communications under or in connection with this Amendment shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

[The remainder of this page has been intentionally left blank.]

 

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Second Amendment Effective Date.

 

SALIX PHARMACEUTICALS, INC.     LUPIN LTD. By:  

/s/ Rick Scruggs

    By:  

/s/ S. Ramesh

Name:  

Rick Scruggs

    Name:  

S. Ramesh

Title:  

EVP of Business Development

    Title:  

CFO and President (FIN)

[Signature page to Second Amendment to Rifaximin Manufacturing and Supply
Agreement]